Citation Nr: 0012537	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1958 to October 
1975.

The current appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to evaluations 
in excess of 20 percent for duodenal ulcer and low back 
strain, and a compensable evaluation for cervical spine 
strain.  The veteran filed a general notice of disagreement 
with the above determination; however, when queried to 
specify which determinations with which he disagreed, he 
limited his claims to the denials of increased evaluations 
for his duodenal ulcer and low back strain.

In November 1998 the RO granted entitlement to an increased 
evaluation of 40 percent for duodenal ulcer, and affirmed the 
denial of entitlement to an increased evaluation for low back 
strain.  After being advised of the above determination the 
veteran limited his claim to the denial of entitlement to an 
evaluation in excess of 20 percent for his low back strain.

The veteran provided oral testimony before the undersigned 
via a videoconference with the RO in March 1999, a transcript 
of which has been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 20 percent for his 
low back strain is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his low back strain (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

During the course of the current appeal the veteran has been 
afforded two VA special orthopedic examinations for the 
purpose of ascertaining the current nature and extent of 
severity of his low back strain.  He has complained of 
chronic disabling pain on those examinations, during 
outpatient visits, in statements on appeal, and during the 
course of his hearing.  

The veteran's current 20 percent evaluation is predicated on 
limitation of motion under diagnostic code 5295 for 
lumbosacral strain.  Diagnostic code 5295 is, for the most 
part, predicated on limitation of motion.  Diagnostic code 
5292, referable to limitation of motion of the lumbar spine 
may also be applied in evaluating the nature and extent of 
severity of the appellant's low back strain.  He is of the 
opinion that diagnostic code 5293 for intervertebral disc 
syndrome is the most appropriate code which should be 
utilized in evaluating the current nature and extent of 
severity of his low back strain.  According to an opinion of 
the VA General Counsel, diagnostic code 5293 encompasses 
consideration of limitation of motion.  See VAOPGCPREC 36-97.


The Court has held that diagnostic codes predicated on 
limitation of motion do not preclude consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain 
with flare-ups with limitation of motion of the lumbar spine 
is proper.  However, the two examinations of the veteran 
conducted in connection with the current appeal do not 
address functional loss due to pain with flare-ups with 
limitation of motion of the lumbar spine.  The Court has held 
that where the evidence does not adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Additionally, the Board notes that the veteran submitted a 
magnetic resonance imaging report dated in April 1999 without 
waiver of initial review of this evidence by the RO.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the claim of entitlement to an 
evaluation in excess of 20 percent for low back strain 
pending a remand of the case to the RO for further 
development and adjudicative actions as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who may possess 
additional records referable to treatment 
of his low back strain.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature and extent of 
severity of his low back disability rated 
as low back strain.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected low back strain in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiner 
provide explicit responses to the 
following questions:

(a) Does the service-connected low 
back strain involve only the joint 
structure, or does it also involve 
the muscles and nerve?

(b) Does the service-connected low 
back strain cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected low back strain, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
low back strain, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected low back strain.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other problems that have an 
impact on the functional capacity 
affected by the service-connected low 
back strain, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 
caused by the service-connected low 
back strain.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 20 percent for 
low back strain and document its 
consideration of the applicability of 
diagnostic codes 5292, 5293, 5295, 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




